 Case 3:20-cv-01355-RJD Document 25 Filed 03/16/21 Page 1 of 2 Page ID #45




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 LERON LEWIS, JR.,                )
                                  )
                 Plaintiff,       )
                                  )
 vs.                              )                   Case No. 20-cv-1355-RJD
                                  )
 HIRSCHBACH MOTOR LINES, INC. and )
 ERIC JEROME CAMPBELL, SR.,       )
                                  )
                 Defendants.      )
                                  )                             Consolidated with:
                                  )
                                  )
 BRANDON JAMAL MOFFETT,           )
                                  )
             Plaintiff,           )                   Case No. 21-cv-1-RJD
                                  )
 vs.                              )
                                  )
 HIRSCHBACH MOTOR LINES, INC. and )
 ERIC JEROME CAMPBELL, SR.,       )
                                  )
            Defendant.


                                             ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on Plaintiff’s Motion to Consolidate (Doc. 18) this case

with Case No. 21-cv-1-RJD.        Defendants did not file a Response.        Plaintiff’s Motion is

GRANTED.

        Plaintiff’s Complaint alleges that he was injured in an accident with a semi-truck driven

by Defendant Campbell on December 13, 2020 in Franklin County, Illinois. Similarly, the

plaintiff is Case No. 21-cv-1-RJD alleges that he was injured in that same accident. Both Plaintiffs

                                           Page 1 of 2
 Case 3:20-cv-01355-RJD Document 25 Filed 03/16/21 Page 2 of 2 Page ID #46




filed Motions to Consolidate this matter. Counsel appeared for Defendants in both cases on

February 10, 2021. Defendants did not file a Response to the Motion to Consolidate filed in 21-

cv-1-RJD.

       The Court may consolidate cases that involve a common question of law or fact. Fed. R.

Civ. P. 42(a). Judicial economy “strongly favor[s] simultaneous resolution of all claims growing

out of one event.” Ikerd v. Lapworth, 435 F.2d 197, 204 (7th Cir. 1970). Here, the plaintiff in

this matter and the plaintiff in Case No. 21-cv-1-RJD allege that they suffered injuries by

Defendants’ same negligent acts.        Defendants did not file objections to the Motions to

Consolidate.     Consequently, for purposes of discovery and trial, the Court hereby

CONSOLIDATES Lewis v. Hirschbach Motor Lines, Inc., et al., (Case No. 20-cv-1355-RJD)

with Moffett v. Hirschbach Motor Lines, Inc., et al., (Case No. 21-cv-1-RJD). All future filings

shall bear the consolidated caption used in this order and shall be filed only in Lewis v. Hirschbach

Motor Lines, Inc., et al., Case No. 20-cv-1355-RJD. The Court will strike any filings in Case No.

21-cv-1-RJD subsequent to this order.

       The Clerk of Court is DIRECTED to CONSOLIDATE these cases and file a copy of this

Order in both cases.

IT IS SO ORDERED.

DATED: March 16, 2021


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 2 of 2
